On Petition for Rehearing
PER CURIAM.
The petition for rehearing and for correction of the opinions, majority and dissenting, filed February 7, 1955, is denied in all respects except as to the question of costs and disbursements on the appeal. The appellees may have until March 9th to file any objection they may wish to make to the denial of costs to all parties, and that each party shall bear its own disbursements, the cost of printing the “Joint Appendix” to be borne, one half by the appellants and the other half by the appellees, in such proportions among themselves as they may agree.
On the Award of Appellate costs.
Before L. HAND and SWAN, Circuit Judges.
PER CURIAM.
On February 21, 1955, in our memorandum denying the appellants’ petition for rehearing, we said that the appellees might have until March 9th to file any objections they might have to the denial of costs to all parties and that each party should bear its own disbursements, the cost of printing the “Joint Appendix” to be borne one half by the appellants and the other half by the ap-pellees. The attorney for Middle States Petroleum Corporation — MSP— filed an affidavit, and a reply thereto was filed by the attorney for the appellants. It now appears that Glass did not pay any part of the expense of printing the “Joint Appendix,” but that MSP paid the whole amount. Our reason for not taxing the appellees’ disbursements was because the court was not unanimous, which showed that the appeal was not unjustified. However, the court was unanimous as to the dismissal of the claim against MSP, because of the bar of the Statute of Limitations; and we can therefore see no reason why the entire cost of printing the “Joint Appendix” should not be borne by the appellants. There can be no question that this expense was necessary to a disposition of the appeal, and we are not disposed to regard the action as one brought in the public interest by Cohen’s executors, Levy Brothers and Sophie Cohen, individually; only the U. O. P. bondholders had any interest in the outcome and a very small fraction of them.
The printing cost of the “Joint Appendix” and “Supplemental Record”— $11,710.82 — will be assessed against the appellants. Otherwise no costs or disbursements will be awarded to any party.